DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    ROBERT ALLEN TRIBBLE, JR.,
                            Appellant,

                                     v.

THEODORE ROODHOF, Individually and Professionally; and BRUCE H.
    COLTON, State Attorney For The Nineteenth Judicial Circuit,
                           Appellees.

                                No. 4D19-88

                               [July 25, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William Roby, Judge; L.T. Case No. 16000499CAAXMX.

  Robert Allen Tribble, Jr., Stuart, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Christopher M.
Sutter, Assistant Attorney General, Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

GROSS, MAY, JJ., and NUTT, JAMES, Associate Judge, concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.